

Exhibit 10.3


SECOND AMENDMENT TO AMENDED AND RESTATED
AGREEMENT OF LIMITED PARTNERSHIP OF
PHILLIPS EDISON GROCERY CENTER OPERATING PARTNERSHIP II, L.P.


This SECOND AMENDMENT TO AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP
OF PHILLPS EDISON GROCERY CENTER OPERATING PARTNERSHIP II, L.P. (this
“Amendment”) is made effective as of March 22, 2016, by PE GROCERY CENTER OP GP
II LLC, a Delaware limited liability company (the “General Partner”).
Capitalized terms used but not defined herein will have the meanings ascribed to
such terms in the Partnership Agreement (as defined below).


WHEREAS, the General Partner, Phillips Edison Grocery Center REIT II, Inc., a
Maryland corporation, as Limited Partner (the “Initial Limited Partner”),
American Realty Capital PECO II Advisors, LLC, a Delaware limited liability
company, as Limited Partner (“ARC”), Phillips Edison NTR II LLC, a Delaware
limited liability company, as Limited Partner (“PECO”), and Phillips Edison
Special Limited Partner II LLC (formerly PE – ARC Special Limited Partner II
LLC), a Delaware limited liability company, as Special Limited Partner (the
“Special Limited Partner”), previously entered into that certain Amended and
Restated Agreement of Limited Partnership of Phillips Edison Grocery Center
Operating Partnership II, L.P., dated as of January 22, 2015 (as amended on
December 3, 2015, the “Partnership Agreement”);


WHEREAS, the General Partner, the Initial Limited Partner, ARC, PECO and Special
Limited Partner previously entered into that First Amendment to Amended and
Restated Agreement of Limited Partnership of Phillips Edison Grocery Center
Operating Partnership II, L.P., dated as of December 3, 2015;


WHEREAS, pursuant to Section 14.1(a) of the Partnership Agreement, the General
Partner has the power, without the consent of the Limited Partners or the
Special Limited Partner, to amend the Partnership Agreement except as set forth
in Section 14.1(b) of the Partnership Agreement;


WHEREAS, the General Partner now desires to amend the Partnership Agreement
pursuant to Section 14.1(a) of the Partnership Agreement;


NOW, THEREFORE, in consideration of the foregoing, of mutual covenants between
the parties to the Partnership Agreement, and of other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Partnership Agreement is hereby amended as follows:


1.
Amendments to Article 1.



a.
Article 1 of the Partnership Agreement shall be amended to add the following
definition:



“TPG Joint Venture” shall mean the Joint Venture named Phillips Edison Value
Added Grocery Venture, LLC by and among PECO Value Added Grocery Manager, LLC,
PE OP II Value Added Grocery, LLC and TPG RE II Electricity SPV, LP.


b.
The definition of “Cost of Assets” in Article 1 of the Partnership Agreement is
amended as follows:



“Cost of Assets” means, with respect to a Real Estate Asset, the purchase price,
Acquisition Expenses, capital expenditures and other customarily capitalized
costs, but shall exclude Acquisition Fees associated with such Real Estate
Asset. Excluded from Cost of Assets are the purchase price, Acquisition
Expenses, capital expenditures and other customarily capitalized costs with
respect to any Real Estate Asset held by the TPG Joint Venture.


c.    The definition of “Investment” in Article 1 of the Partnership Agreement
is amended as follows:


“Investment” or “Investments” means any investment or investments by the
Partnership,
directly or indirectly, in Properties, Loans or other Permitted Investments;
provided that, when a Property, Loan or other Permitted Investment is held
through a joint venture, Investment shall refer only to the Partnership’s equity
interest in the venture.


2.    Limited Effect; No Modifications. This Amendment is effective as of the
date first set forth above. The amendment set forth above shall be limited
precisely as written and relate solely to the provision of the Partnership
Agreement in the manner and to the extent described above. Except as expressly
set forth herein, nothing contained in this Amendment will be deemed or
construed to amend, supplement or modify the Partnership Agreement or otherwise
affect the rights and obligations of any party thereto, all of which remain in
full force and effect.


[Remainder of page intentionally left blank.]
IN WITNESS WHEREOF, the General Partner has hereunder affixed its signature to
this Amendment as of the date first above written.




GENERAL PARTNER:


PE GROCERY CENTER OP GP II LLC


By:     Phillips Edison Grocery Center REIT II, Inc.,     its sole member


By:    /s/ R. Mark Addy_____________________
Name:
R. Mark Addy

Title:
President










